HAWKINS, Judge.
Conviction is for assault with intent to rape, punishment being three years in the penitentiary.
No statement of facts or bills of exception are found in the record. Nothing is presented for review. However, we notice that in pronouncing sentence upon appellant the court overlooked application of the Indeterminate Sentence Law. Article 775, C. C. P., as amended by Acts 1931, c. 207, § 1 (Vernon’s Ann. C. C. P. art. 775). The sentence is reformed, and it is directed that appellant be confined in the penitentiary for not less than two nor more than three years.
As so reformed, the judgment is affirmed.